HARALSON, J.
Before final decree, the amendment of a bill, by striking out or adding new parties, is a matter of right. When the complainant, therefore, moved to strike out as defendants, the names of the ’ *347several parties who filed'a cross-bill in the case, it was not a matter of discretion with the court to allow or disallow the amendment, but one imposed on it as a legal duty to allow.—Code of 1886, § 3449 ; Code of 1896, § 706 ; Fite v. Kennamer, 90 Ala. 473 ; Ex parte Ashurst, 100 Ala. 573.
The bill alleges the purchase by complainant from the four’persons, complainants in the cross-bill ,-r-made defendant, at first to the original bill, — of the lands described in the bill; that he paid the purchase money to them therefor ; that they executed their several deeds of conveyance to said lands to Mary J. Stovall, the defendantj although she did not pay any part of the purchase money ; that the legal titles in said lands are in said Mary J., although in equity and good conscience they belong to the complainant. The prayer of the. bill was, that the interest of the said Mary J. in said.lands, by virtue of said several deeds executed to her, be divested out of her, and invested in complainant, and for general relief.
It is manifest from this statement of the case, that .complainants in the cross-bill were not necessary or even proper parties to the original bill; that they had no interest in the litigation between the complainant and the defendant in said bill, and that the decree rendered on the final submission of that cau,se, does not affect their rights in any manner, as against either of said parties to the bill. After their names as defend- ' ants were stricken out by the amendment of the complainant in the original bill, the cause was ipso facto dismissed as to them, and they had no further interest in the matter. Their cross-bill was gone, and they were no longer parties to the proceedings, and had no standing in court, to ask for or submit any motions connected with the cause. There was no error, therefore, in the several rulings of the court, of which they can complain. They were not parties to the final decree and had no •right to appeal from it, inasmuch as it did not touch any of their rights or interests, so as to preclude them from an assertion of them in any other proceeding against either or both of the parties to that suit. This is the only final decree in the cause, and the only one appealed from. If appellants had the right to appeal from any of the orders and decrees of the court assigned as error, *348it is sufficient to say, that the appeal is not prosecuted from any of them.
Affirmed.